OPINION
By THE COURT.
This action was one in forcible entry and detention originating in the Municipal Court of Columbus, Ohio. Judgment was rendered for the plaintiff and appeal taken to the Court of Common Pleas, which affirmed the judgment. Judge Randall, in a well-considered opinion, discusses all of the errors assigned, which we approve in its entirety.
When this case was assigned for hearing, counsel for the appellee appeared, but counsel for appellant was absent. He now files a motion that the case be re-assigned for hearing. This cannot be done as the court calendar is filled for the remainder of the term. As the case was well briefed and the nature of the case requires an early disposition, the motion will be overruled. Finding no error in the record, the judgment is affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.